EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment
of the issue fee.
This application is in condition for allowance except for the presence of claims 31, 48 and
52 directed to a method, non-elected without traverse. See (Remarks dated 7/16/2020 at 7)
Accordingly, claims 31, 48 and 52 are cancelled below. Note that claims 23, 24, 29 and 30 are
rejoined, infra.

The application has been amended as follows:
In the Claims –
31. (Canceled)
48. (Canceled)
52. (Canceled)








DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application
	The response dated 4/27/2021 has been received and will be entered.
Claim(s) 1-2, 5-6, 8, 10-11, 15, 17-19, 23-24, 29-31, 48, and 52 is/are pending.
Claim(s) 23-24, 29-31, 48, and 52 is/are withdrawn from consideration.
Claim(s) 1, 11, and 23 is/are currently amended.
Claim(s) 3-4, 7, 9, 12-14, 16, 20-22, 25-28, 32-47, 49-51, and 53-60 is/are acknowledged as cancelled.
	 

Response to Arguments
Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1, 2, and 5 under 35 U.S.C. 102(a)(1) as being anticiapted by US 6,426,133 to Kondo, et al., as understood, the Remarks rely on amendments. (Remarks of 4/27/2021 at 7-8). These are persuasive. The rejection is WITHDRAWN. 
II. With respect to the rejection of Claim(s) 8, 10, 14, 15, 16, and 17 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 6,426,133 to Kondo, et al, the rejection is WITHDRAWN in view of the discussion accompanying “Rejections I” above. 
III. With respect to the rejection of Claim(s) 11 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 6,426,133 to Kondo, et al. in view of: (i) Silicon carbide, accessed online at https://en.wikipedia.org/wiki/Silicon_carbide on 31 August 2020 to show a state of fact, and (ii) Carbon, accessed online at https://en.wikipedia.org/wiki/Carbon on 31 August 2020 to show a state of fact, the rejection is WITHDRAWN in view of the discussion accompanying “Rejections I” above.
IV. With respect to the rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over US 6,426,133 to Kondo, et al. in view of: (i) Tran, et al., Influence of the Grain Size of Precursor Graphite on the Synthesis of Graphite Oxide, New Physics: Sae Mulli 2012; 63(2): 0-3 (hereinafter “Tran at __”), the rejection is WITHDRAWN in view of the discussion accompanying “Rejections I” above.
V. With respect to the rejection of Claim 18-19 under 35 U.S.C. 103 as being unpatentable over US 6,426,133 to Kondo, et al. in view of: (i) US 2002/0028360 to Shaffer, et al., the rejection is WITHDRAWN in view of the discussion accompanying “Rejections I” above.

VI. With respect to the rejection of Claim(s) 1, 6, and 8 under 35 U.S.C. 102(a)(1) as being anticipate by US 5,656,563 to Chen, et al., as understood, the Remarks rely on amendments. (Remarks of 4/27/2021 at 9-10). These are persuasive. The rejection is WITHDRAWN.
VII. With respect to the rejection of Claim(s) 10, 14, 15, 16, and 17 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,656,563 to Chen, et al., the rejection is WITHDRAWN in view of the discussion accompanying “Rejections VI” above.
III. With respect to the rejection of Claim 18-19 under 35 U.S.C. 103 as being unpatentable over US 5,656,563 to Chen, et al. in view of: (i) US 2002/0028360 to Shaffer, et al., the rejection is WITHDRAWN in view of the discussion accompanying “Rejections VI” above.

Allowable Subject Matter
I. Rejoinder.
Claim 1 is allowable. Claims 23, 24, 29 and 30, previously withdrawn from consideration
as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant
to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 5/27/2020, is hereby withdrawn and claims 23, 24, 29 and 30, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

II. Claims 1, 2, 5, 6, 8, 10, 11, 15, 17, 18, 19, 23, 24, 29, and 30 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736